DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s arguments filed on 11/05/2021.
Allowable Subject Matter
3. 	Claims 1-6, 9 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Terada (US Pub 2013/0002220) teaches (Fig. 1, 3; para 21-56) a power control semiconductor device (Fig. 3; Integrated Circuit IC 10), comprising: a voltage input terminal (Fig. 3, IN) to which a direct current is input; an output terminal (Fig. 3; OUT); a voltage control transistor (Fig. 3; M1) which is connected between the voltage input terminal (Fig. 3; IN) and the output terminal (Fig. 3; OUT); a control circuit (Fig. 3; 11, R1, R2) that controls the voltage control transistor (Fig. 3; M1) in accordance with a voltage of the output terminal (Fig. 3; OUT) and which includes a control terminal; and an external terminal (Fig. 3; i.e. external terminals CE and/or CV) that controls an output voltage (Fig. 3; Vout) externally, wherein the control circuit (Fig. 3; 11, R1, R2) comprises: a first divider (Fig. 3; R1-R2) which has a first resistor element (R1) and a second resistor element (R2) that are connected in series to the output terminal (OUT) and which divides the output voltage (Vout) of the output terminal; a first error amplifier (11) that applies, to the control terminal of the voltage control transistor, a voltage corresponding to a potential difference between a predetermined reference voltage (Fig. 3; Vref)  and a voltage (Fig. 3; VFB) divided by the first divider (Fig. 3; R1-R2); and an output voltage change circuit (Fig. 3; 14-19, M2-M4, R3) that changes the voltage (Fig. 3; VFB) which is divided by the first divider (Fig. 3; R1-R2) and which is input to the first error amplifier (Fig. 3; 11) in accordance with a voltage input (i.e. enable signal or control voltage from external terminals CE and CV, respectively) from the external terminal (terminals CE and/or CV) to change the output voltage (Vout) in accordance with the voltage (i.e. enable signal or control voltage from external terminals CE and CV, respectively) of the external terminal (terminals CE and/or CV), the output voltage change circuit comprises (Fig. 3; 14-19, M2-M4, R3) (Fig. 3; a second comparing/comparator 16); a second transistor (Fig. 3; M4) that includes a control terminal (i.e. gate of M4, where output of the second comparing 16) is applied to ); and a third resistor element (Fig. 3; R3)].
However, Maki et al. (US Pub 2019/0302821)  teaches (Fig. 6, para 52-56) the output voltage change circuit (R7, R6, M2, 14b) comprises: a second error amplifier (14b) to which the voltage (Vadj) of the external terminal is input ( terminal ADJ); a second transistor (M2) that includes a control terminal (gate of M2) to which output of the second error amplifier (14b) is applied; and a third resistor element (R7) and a fourth resistor element (R8) that are connected in series with the second transistor (M2), and a voltage (voltage from node N4) of a connection node (N4) between the third resistor element (R7) and the fourth resistor element (R8).
However, Iwata et al. (US Pub 2016/0299518) teaches (Fig. 1 and 11; para 111-119) a voltage (VrefN from 37) of a connection node between the third resistor element (37c) and the fourth resistor element (37b), is negatively fed back to an input terminal of the second error amplifier (39) [Iwata also teaches an output voltage change circuit (Fig. 1, 11; 39, 37, 38) that changes the voltage (Vfb from Fig. 1’s 1st voltage divider 2) which is divided by the first divider (Fig. 1; 2) and which is input to the first error amplifier (33 receiving Vfb) in accordance with a voltage input (VrefP of 37) to change the output voltage (Vout) in accordance with the voltage (VrefP of 37), the output voltage change circuit (Fig. 1, 11; 39, 37, 38) comprises: a second error amplifier (39); a second transistor (38a) that includes a control terminal (gate of 38a) to which output of the second error amplifier (39) is applied].
However, Terada, Maki et al. and Iwata et al. collectively fail to teach “each of the third resistor element and the fourth resistor element consists of a diffusion layer formed in a common second island area, and a voltage of a connection node between the second transistor and the third resistor element is applied as an island potential to the second island area”.
Claims 2-6, 9 are depending from claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
M-TH 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        12/15/2021

	/THIENVU V TRAN/                                                         Supervisory Patent Examiner, Art Unit 2839